1

2

3

4

5

6

7                      UNITED STATES DISTRICT COURT

8                     EASTERN DISTRICT OF CALIFORNIA

9

10   KXTV, LLC dba ABC10,                No.   2:19-cv-00415-JAM-CKD
11                Plaintiff,
12        v.                             ORDER GRANTING DEFENDANT’S
                                         MOTION FOR SUMMARY JUDGMENT
13   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
14
                  Defendant.
15

16       On March 7, 2019, KXTV, LLC (“Plaintiff”) filed suit

17   against United States Citizenship and Immigration Services

18   (“Defendant”) after it withheld agency records on intervenor,

19   Omar Abdulsattar Ameen (“Ameen”).    Compl., ECF No. 1.    Plaintiff

20   alleges Defendant violated the Freedom of Information Act

21   (“FOIA”), 5 U.S.C. § 552, in doing so.     Id.   Defendant filed a

22   Motion for Summary Judgment asserting Plaintiff is not entitled

23   to the records because they are subject to FOIA exemptions that

24   prohibit their release.   Mot. Summ. J. (“Mot.”), ECF No. 21.

25   Plaintiff opposed the motion with Ameen’s support.     Opp’n, ECF

26   No. 22; Mem. in Supp. of Opp’n, ECF No. 27.

27       For the reasons set forth below, the Court GRANTS

28   Defendant’s Motion for Summary Judgment.
                                      1
1                   I.     FACTUAL AND PROCEDURAL BACKGROUND

2        Plaintiff’s claim arises from Defendant’s denial of a FOIA

3    request for “all immigration files, photos, annotations, and

4    investigations compiled” on Ameen, who is the subject of an

5    extradition matter brought by the United States.       Am. Compl.

6    ¶ 14, ECF No. 6.     In effect, Plaintiff requested the entirety of

7    Ameen’s Alien File (“A-File”).    The A-File is an official record

8    that contains information obtained by the Government on an

9    individual as they pass through the United States immigration

10   and inspection process.    Mot. at 6.   After an administrative

11   appeal of the denial, Defendant maintained its position and

12   continued to withhold the requested records.      Mot. at 2.

13   Plaintiff subsequently filed suit.      Id.   Upon the commencement

14   of the suit, the parties agreed to narrow the amount of

15   information at issue.    Mot. at 2. As part of this effort,

16   Defendant produced a Vaughn index describing what information

17   was withheld and why.    See Vaughn v. Rosen, 484 F.2d 820, 827

18   (D.C. Cir. 1973) (“[A] Vaughn index [] provides the court with a

19   method to analyze the propriety of the withholding in sufficient

20   detail to show the applicability of the exemption.”).       With the
21   Vaughn index, Defendant released a large portion of Ameen’s A-

22   File.   Mot. at 2.   Defendant claimed the non-released

23   information was exempt pursuant to 5 U.S.C § 552(b)(3), (b)(6),

24   (b)(7)(A), (b)(7)(C), and (b)(7)(E).     Id.   Around this time,

25   Ameen intervened in the case based on his privacy interests in

26   his A-File.   See Mot. to Intervene, ECF No. 15.     After reviewing
27   the file, Ameen provided a list of documents he would waive his

28   interests in and consent to Defendant producing.      Mot. at 3.
                                        2
1    Approximately one month later, Ameen changed his position on

2    waiving his privacy interest through FOIA and decided to provide

3    many of the documents directly to Plaintiff himself.     Id.    Ameen

4    shared 187 pages of documents from his A-File with Plaintiff and

5    subsequently waived his privacy interest in the remaining

6    documents.   Id.   Following Ameen’s disclosure of the documents,

7    Defendant revised the Vaughn index, provided Plaintiff with an

8    updated response letter, and released more of Ameen’s A-File.

9    Id.   Then, in response to Plaintiff’s opposition to the instant

10   motion, Defendant released some additional information.       Suppl.

11   Decl. of Kelli Taylor (“Taylor Suppl. Decl.”) ¶ 2, ECF No. 30-3.

12         Soon thereafter, in Ameen’s extradition proceedings,

13   Defendant released partially redacted portions of three

14   memoranda still withheld in full in this action (Doc. Nos. 119,

15   124–25, and 131).    See Exs. 16, 17, 18, 19 to Sur-Reply, ECF No.

16   32.   Defendant continues to withhold in full three pages from

17   those memoranda in both proceedings (Doc. Nos. 126, 130, and

18   132).   See Ex. 17 to Sur-Reply.   The Court will treat the

19   documents that were released in part in the extradition

20   proceedings as released in part in this action.    Thus, only
21   three pages of the memoranda remain withheld in full.

22         On February 25, 2020, the Court held a hearing on the

23   motion during which it requested in camera review of several of

24   the documents withheld in full (Doc. Nos. 114–16, 117, 127–29,

25   159–66, 198, 200).   ECF No. 38.   Upon review, the Court found

26   those documents had been properly withheld by Defendant and that
27   the FOIA exemptions identified were correctly applied.    Min.

28   Order, ECF No. 39.   As to those documents, the Court GRANTED
                                        3
1    Defendant’s Motion for Summary Judgement.       Id.

2          Accordingly, the information that remains in dispute

3    consists of twenty-six (26) partially redacted pages and three

4    (3) pages withheld in full.    See Ex. M to Reply, ECF No. 30-4;

5    Ex. N to Reply, ECF No. 30–5; Ex. 17 to Sur-Reply; Min. Order,

6    ECF No. 39.   Defendant applied FOIA exemptions (b)(6) and

7    (b)(7)(A), (C), (E), and (F) to prevent the release of all or

8    part of the remaining documents.        Mot. at 7.

9

10                                 II.   OPINION

11         A.   Evidentiary Objections

12         Plaintiff raises several evidentiary objections in its

13   responses to Defendant’s statement of undisputed facts.       See

14   Plaintiff’s Response to Defendant’s Statement of Undisputed

15   Facts (“SUF”) ¶¶ 21, 22, 26, 27, ECF No. 22-1; Objs. at ECF No.

16   25.   The Court has reviewed these evidentiary objections but

17   declines to rule on them as courts self-police evidentiary

18   issues on motions for summary judgment and a formal ruling is

19   unnecessary to the determination of this motion.       See Burch v.

20   Regents of the University of California, 433 F.Supp.2d 1110,
21   1118–1122 (E.D. Cal. 2006).

22         B.   Plaintiff’s Request for Judicial Notice

23         Plaintiff requests that the Court take judicial notice of

24   fourteen exhibits.   See Req. for Jud. Notice, ECF No. 23.;

25   Suppl. Req. for Jud. Notice, ECF No. 33.       Several of those

26   exhibits originate from Ameen’s extradition matter, USA v.
27   Ameen, Case No. 2:18-MJ-00152-EFB (E.D. Cal.), including:

28   (1) the docket itself; (2) the Complaint; (3) the Memorandum of
                                         4
1    Extradition Law and Request for Detention Pending Extradition

2    Proceedings; (4) Exhibit 6 to the Extradition Hearing Brief; (5)

3    the Updated Exhibit List; (6) Ameen’s Passport filed at Exhibit

4    11-B; and (7) Reply to Defense Second Supplemental Extradition

5    Hearing Brief.     Plaintiff also requests judicial notice of the

6    docket in Muchnick v. Dep’t of Homeland Sec., Case No. 3:15-cv-

7    03060-CRB (N.D. Cal.).

8        In addition to court filings, Plaintiff requests the Court

9    take judicial notice of the following public records: (1) United

10   States Department of Homeland Security’s “DHS/USCIS/PIA-068

11   Refugee Case Processing and Security Vetting” Document; (2) The

12   Sacramento Bee article, “Is this Iraqi Sacramento resident an

13   ISIS killer, or victim of a mentally ill witness?”; (3) CBS

14   Sacramento article, “Sacramento Man Linked to Iraqi ISIS Murder

15   Denied Bail”; (4) The New York Times article, “ISIS Member

16   Arrested in Sacramento, U.S. Says”; (5) The New Yorker article,

17   “The Fight to Save an Innocent Refugee from Almost Certain

18   Death”; and (6) The New Yorker article, “The Evidence That Could

19   Save Omar Ameen’s Life.”

20       “A judicially noticed fact must be one not subject to
21   reasonable dispute in that it is either (1) generally known

22   within the territorial jurisdiction of the trial court or

23   (2) capable of accurate and ready determination by resort to

24   sources whose accuracy cannot reasonably be questioned.”      Fed.

25   R. Evid. 201(b).    Accordingly, a court may take judicial notice

26   of “undisputed matters of public record . . .     including
27   documents on file in federal or state courts.”     Harris v. County

28   of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012).     A court may
                                        5
1    not, however, judicially notice a disputed fact stated within

2    those records.     Lee v. City of Los Angeles, 250 F.3d 668, 689–90

3    (9th Cir. 2001).     Moreover, a court should not take judicial

4    notice of adjudicative facts that are irrelevant to the case at

5    issue.   Milton H. Greene Archives, Inc. v. Marilyn Monroe LLC,

6    692 F.3d 983, 991 n.8 (9th Cir. 2012).

7        All the exhibits Plaintiff requests that the Court

8    judicially notice are undisputed matters of public record.

9    Accordingly, the Court takes judicial notice of their existence.

10   However, the Court declines to take judicial notice of their

11   substance, including any disputed or irrelevant facts within

12   them.

13       C.      Applicable Legal Standards

14               1.    The Freedom of Information Act

15       “FOIA was enacted to facilitate public access to Government

16   documents.”      Llahr v. Nat’l Transp. Safety Bd., 569 F.3d 964,

17   973 (9th Cir. 2009) (internal quotation marks and citation

18   omitted).   Nonetheless, “FOIA contemplates that some information

19   may legitimately be kept from the public.”      Id.   To this end,

20   the statute contains nine enumerated exemptions allowing the
21   Government to withhold documents or portions of documents.         Id.

22   (citing 5 U.S.C. § 552(b)(1)-(9)).       FOIA’s presumption in favor

23   of disclosure means that an agency invoking one of the

24   exemptions bears the burden of demonstrating that the exemption

25   properly applies to the documents.       Id. (internal quotation

26   marks and citation omitted).
27       This presumption also means that the exemptions are to be

28   interpreted narrowly.     Id. (internal quotation marks and
                                         6
1    citation omitted).     But they are nonetheless “intended to have

2    meaningful reach and application.”        John Doe Agency v. John Doe

3    Corp., 493 U.S. 146, 152 (1989).       Thus, if an agency refuses to

4    disclose records that correctly fall within one of the

5    exemptions, courts lack the statutory authority to order

6    disclosure.     Spurlock v. F.B.I., 68 F.3d 1010, 1015–16 (9th Cir.

7    1995) (citations omitted).     With FOIA’s exemptions, “Congress []

8    created a scheme of categorial exclusion; it did not invite a

9    judicial weighing of the benefits and evils of disclosure on a

10   case-by-case basis.”     F.B.I. v. Abramson, 456 U.S. 615, 631

11   (1982).

12       When an agency is tasked with establishing that its records

13   search was adequate and that any withheld documents fall within

14   an exemption, it “must provide tailored reasons in response to a

15   FOIA request.”     Shannahan v. I.R.S., 672 F.3d 1142, 1148 (9th

16   Cir. 2012).     It may not respond with boilerplate or conclusory

17   statements.     Id. (citation omitted).    But when an agency

18   provides sufficiently detailed declarations, courts are to

19   “accord [those declarations] substantial weight.”        Id.

20       Further, courts may rely solely on agency declarations or
21   affidavits so long as “the affiants are knowledgeable about the

22   information sought and the affidavits are detailed enough to

23   allow the court to make an independent assessment of the

24   [agency’s] claim.     Lane v. Dep’t of Interior, 523 F.3d 1128,

25   1135–36 (9th Cir. 2008) (internal quotation marks and citation

26   omitted).     Upon receiving detailed descriptions of the documents
27   and facts sufficient to establish an exemption, the “court need

28   look no further”.     Id. (internal quotation marks and citations
                                        7
1    omitted).

2                2.    Summary Judgment in FOIA Cases

3          “Summary judgment is the procedural vehicle by which nearly

4    all FOIA cases are resolved.”      Brown v. U.S. Dep’t of Just., WL

5    1237274 at *3 (E.D. Cal. 2015) (citations omitted).       However,

6    the typical summary judgment standard is insufficient in a FOIA

7    proceeding.      Nat’l Res. Def. Council v. U.S. Dep’t of Def., 388

8    F.Supp.2d 1086, 1095–97 (C.D. Cal. 2005).      Because the facts are

9    rarely in dispute in a FOIA case, the Court need not ask whether

10   there is a genuine issue of material fact.      Minier v. Cent.

11   Intelligence Agency, 88 F.3d 796, 800 (9th Cir. 1996).       Instead,

12   the summary judgment standard in a FOIA case requires a two-

13   stage inquiry.     Nat’l Res. Def. Council, 388 F.Supp.2d at 1095–

14   97.

15         First, the Court must determine whether the agency has met

16   its burden of proving that it fully discharged its obligations

17   under FOIA.      Zemansky v. EPA, 767 F.2d 569, 571 (9th Cir. 1985)

18   (citation omitted).     To do so, the agency must demonstrate that

19   it conducted a search reasonably calculated to uncover all

20   relevant documents.     Id.   The question is not whether any other
21   relevant documents could possibly exist, but whether the

22   agency’s search for the documents was adequate, as measured by a

23   reasonableness standard.      Weisberg v. U.S. Dep’t of Just., 705

24   F.2d 1344, 1351 (D.C. Cir. 1983).       If this initial burden is

25   met, the next stage of the inquiry examines whether the agency

26   has proven that the withheld information falls within one of the
27   nine FOIA exemptions.     U.S. Dep’t of State v. Ray, 502 U.S. 164,

28   173 (1991).
                                         8
1        Thus, to prevail on summary judgment, “the agency must

2    prove it has fully discharged these burdens under FOIA, after

3    the underlying facts and inferences to be drawn from them are

4    construed in the light most favorable to the FOIA requester.”

5    Nat’l Res. Def. Council, 388 F.Supp.2d at 1095.

6        D.    Analysis

7              1.       Adequacy of Search

8        As an initial matter, it is undisputed that Defendant

9    searched for responsive records in accordance with its standard

10   procedures for processing FOIA requests.     See Am. Compl.

11   Plaintiff does not challenge Defendant’s search for responsive

12   documents.   Id.    Further, Defendant provides a declaration from

13   the Associate Director of the FOIA Unit within the Department of

14   Homeland Security (“DHS”) that details Defendant’s search for

15   responsive records and establishes it as sufficiently thorough.

16   Decl. of Jill Eggleston (“Eggleston Decl.”) ¶¶ 16–18, ECF No.

17   21–3.   See Zemansky, 767 F.2d at 571 (“In demonstrating the

18   adequacy of the search, the agency may rely upon reasonably

19   detailed, nonconclusory affidavits submitted in good faith.”).

20       Accordingly, Defendant has satisfied the initial burden of
21   the summary judgment inquiry.

22             2.       Claimed Exemptions

23       Next, Defendant must prove that the withheld information

24   falls within each of the FOIA exemptions applied.     Ray, 502 U.S.

25   at 173.   Defendant has applied several exemptions to the

26   following documents that were either partially redacted or
27   withheld in full:

28
                                         9
1
       Partially Redacted Documents          FOIA Exemptions Applied
2
     118                                 6, 7(C), 7(E)
3
     120                                 6, 7(C), 7(E)
4
     121–23                              6, 7(C), 7(E)
5
     138                                 6, 7(C)
6
     153                                 6, 7(C), 7(E)
7
     154–55                              6, 7(C), 7(E)
8
     157–58                              6, 7(C), 7(E)
9
     167                                 6, 7(C), 7(E)
10
     171                                 6, 7(C)
11
     192–97                              6, 7(C), 7(E)
12
     199                                 6, 7(C), 7(E)
13
     259–60                              6, 7(C)
14

15
        Documents Withheld in Full           FOIA Exemptions Applied
16
     126                                 6, 7(A), 7(C), 7(E), 7(F)
17

18   130                                 6, 7(A), 7(C), 7(E), 7(F)

19   132                                 6, 7(A), 7(C), 7(E), 7(F)

20
     Taylor Suppl. Decl. ¶¶ 2–3; Ex. M to Reply; Ex. N to Reply; Ex.
21
     17 to Sur-Reply.
22
                     a.   Exemption 7
23
           FOIA’s seventh exemption applies to certain “records or
24
     information compiled for law enforcement purposes.”      5 U.S.C
25
     § 552(b)(7).   Judicial review of Exemption 7 requires another
26
     two-stage inquiry.   Abramson, 456 U.S. at 622.     “First, a
27
     requested document must be shown to have been an investigatory
28
                                        10
1    record compiled for law enforcement purposes.”      Id. (internal

2    quotation marks and citation omitted).       Then the agency must

3    demonstrate that release of the document would have one of the

4    six results specified within that exemption.      Id.; see 5 U.S.C

5    § 552(b)(7)(A)-(F).

6        The first part of the inquiry is easily resolved.        “An

7    agency with a clear law enforcement mandate need only establish

8    a rational nexus between enforcement of a federal law and the

9    document for which an exemption is claimed.”      Los Angeles Times

10   Comm’cs, LLC v. Dep’t of Army, 442 F. Supp. 2d 880, 895 (C.D.

11   Cal. 2006) (internal quotation marks and citation omitted).         DHS

12   and its components are law enforcement agencies.      Eggleston

13   Decl. ¶ 32.   Of those components, Defendant and ICE are

14   responsible for the administration and enforcement of federal

15   laws relating to the immigration and naturalization of aliens

16   and identifying and eliminating vulnerabilities at the nation’s

17   borders.   Eggleston Decl. ¶ 32; Decl. of Toni Fuentes (“Fuentes

18   Decl.”) ¶¶ 9–11, ECF No. 21–9.     Ameen’s A-File was put together

19   by these law enforcement agencies and A-Files have routinely

20   been found to “meet [the Exemption 7] test because they are
21   ‘compiled for adjudicative and enforcement purposes’ within

22   DHS’s statutory authority.”    Muchnick v. Dep’t of Homeland Sec.,

23   225 F. Supp. 3d 1069, 1077 (N.D. Cal. 2016).

24       Thus, the documents at issue are investigatory records

25   compiled for law enforcement purposes.

26                         (i)   Exemption 7(A)
27       Defendant invokes Exemption 7(A) to withhold portions of

28   three memoranda that “could reasonably be expected to interfere
                                        11
1    with enforcement proceedings.”     Mot. at 9.   Under Exemption

2    7(A), the agency “need only make a general showing” that

3    disclosure would frustrate ongoing proceedings.      Lewis v.

4    I.R.S., 823 F.2d 375, 380 (9th Cir. 1987) (citations omitted).

5    It “is not required to make a specific factual showing with

6    respect to each withheld document that disclosure would actually

7    interfere with a particular enforcement proceeding.”      Id.

8    (internal quotation marks and citation omitted).      This exemption

9    is meant to allow courts to determine that the release of

10   certain types of investigatory records would generally hamper a

11   pending case.   Id. (internal quotation marks and citation

12   omitted).

13       The three memoranda in question (Doc. Nos. 119, 124–26, and

14   130–32) were produced by United States Immigration and Customs

15   Enforcement (“ICE”) during a joint terrorism task force

16   investigation of Ameen.     Fuentes Decl. ¶ 13.   As of the filing

17   of the instant motion, ICE’s investigation into Ameen is

18   considered ongoing.   Id.   According to Officer Fuentes, the

19   Deputy Officer of ICE’s FOIA Office, the release of these

20   documents would interfere with the ongoing investigation by
21   “reveal[ing] law enforcement techniques, and guidelines and

22   tools used by ICE in investigating targets.”      Suppl. Decl. of

23   Toni Fuentes (“Fuentes Suppl. Decl.”) ¶ 6, ECF No. 30-1.        Their

24   disclosure “would reveal the status of specific actions being

25   taken by [ICE],” and if “the subject(s) of the investigation was

26   to discover the contents of these memos, they may change their
27   behaviors, activities, or start destroying critical evidence.”

28   Fuentes Suppl. Decl. ¶ 6.
                                        12
1        But Officer Fuentes does not reveal much more than that.

2    Under Exemption 7(A), Defendant need only make a general showing

3    that disclosure would frustrate ongoing proceedings.       Lewis, 823

4    F.2d at 380.    Nonetheless, the Court must receive enough detail

5    to make an independent assessment of Defendant’s claim.          Lane,

6    523 F.3d at 1135–36.    The names of the documents, without much

7    more, do not give the Court any insight as to why the release of

8    these types of investigatory records would interfere with the

9    ongoing case.    See Fuentes Decl. ¶¶ 6, 7.   That their disclosure

10   would reveal law enforcement techniques and the status of

11   specific actions being taken is vague and veers into the

12   territory of “boilerplate or conclusory statements.”       Shannahan,

13   672 F.3d at 1148.

14       In cases where Exemption 7(A) was validly applied to

15   prevent the release of certain types of investigatory documents,

16   the declarations or affidavits were more insightful.       For

17   instance, in Lewis, the affidavits described “in sufficient

18   detail” the undisclosed materials and more specifically

19   “addressed why disclosure would impair the IRS’s investigation.”

20   823 F.2d at 378.    One of the affidavits explained that
21   disclosure would: reveal the evidence developed against the

22   plaintiff; the reliance placed by the Government on that

23   evidence; the names of witnesses and potential witnesses; the

24   scope and limits of the investigation; the identities of third

25   parties contacted; the specific transactions being investigated;

26   the strengths and weaknesses of the government’s case; and
27   potential impeachment material.    Id. at 378 n. 5.

28       Without more information as to why the types of
                                       13
1    investigatory records listed in Officer Fuentes’ declarations

2    would interfere with the ongoing investigation, the Court cannot

3    independently assess whether Exemption 7(A) was justifiably

4    asserted.   Furthermore, Defendant did not apply Exemption 7(A)

5    to these memoranda in Ameen’s extradition proceedings.      Ex. 17

6    to Sur-Reply.     This suggests to the Court that Exemption 7(A)

7    was superfluously applied, running afoul of the principle that

8    the exemptions be narrowly interpreted.      Llahr, 569 F.3d at 973

9    (internal quotation marks and citation omitted).

10        Accordingly, Defendant invalidly claimed FOIA Exemption

11   7(A) to prevent the release of this information.

12                          (ii) Exemption 7(C)

13        Defendant invokes Exemption 7(C) to withhold personal

14   information belonging to third-party individuals who, unlike

15   Ameen, did not consent to the release of their information.

16   Mot. at 10.     Defendant applies Exemption 7(C) to portions of all

17   the documents at issue.     Id.   Exemption 7(C) can be asserted to

18   prevent the release of documents that “could reasonably be

19   expected to constitute an unwarranted invasion of personal

20   privacy.”     5 U.S.C. § 552(b)(7)(C).   In analyzing whether
21   Exemption 7(C) applies, the third-parties’ privacy interests in

22   the documents must be balanced against the public interest in

23   their release.     U.S. Dep’t. of Just. v. Comm. for Freedom of the

24   Press, 489 U.S. 749, 762 (1989).

25        To trigger this balancing, the requester must first “show

26   that the public interest sought to be advanced is a significant
27   one, an interest more specific than having the information for

28   its own sake.”     Nat’l Archives & Records Admin. v. Favish, 541
                                         14
1    U.S. 157, 172 (2004).      Next, the requester “must show the

2    information is likely to advance that interest.”      Id.   If the

3    requester fails to make both showings, “the invasion of privacy

4    is unwarranted.”     Id.

5        Defendant has refused to release the personal information

6    of third parties that appears throughout all the documents.

7    Decl. of Jill Eggleston (“Eggleston Decl.”) ¶¶ 30–31, ECF No.

8    21–3; Fuentes Decl. ¶¶ 16–20.      Some of these individuals are

9    private citizens.    See Eggleston Decl. ¶ 30.    Others are

10   government employees involved in Ameen’s case.      Id.

11   Investigatory records generated by law enforcement agencies

12   often contain information about private citizens whose link to

13   the official inquiry is tenuous.      Favish, 541 U.S. at 166.

14   “There is special reason, therefore, to give protection to this

15   intimate personal data, to which the public does not have a

16   general right of access in the ordinary course.”      Id. (internal

17   citation omitted).    In these instances, “the privacy interest is

18   at its apex.”    Id. (internal quotation marks and citation

19   omitted).    Likewise, “[l]aw enforcement personnel involved in a

20   criminal investigation have a [] privacy interest under
21   Exemption 7(C) in not having their identities disclosed.”        Brown

22   v. U.S. Dep’t of Just., WL 1237274 at *9 (E.D. Cal. 2015)

23   (internal citations omitted).      Thus, these third parties have a

24   privacy interest in any personal information contained in these

25   documents.

26       Plaintiff argues the public has an interest in knowing
27   whether Defendant is “adequately performing its job and properly

28   vetting refugee applicants such that murderers and terrorists
                                         15
1    are not allowed into the country.”      Opp’n at 15.   When “the

2    public interest is being asserted to show that responsible

3    officials acted negligently or otherwise improperly in the

4    performance of their duties, the requester must establish more

5    than a bare suspicion in order to obtain disclosure.”       Favish,

6    541 U.S. at 176.     Instead, “the requester must produce evidence

7    that would warrant a belief by a reasonable person that the

8    alleged Government impropriety might have occurred.”       Id.

9    Further, there is a presumption of legitimacy accorded to the

10   Government’s official conduct.     Id. (internal citation omitted).

11   And where that presumption is applicable, “clear evidence is

12   usually required to displace it.”       Id. (internal citation

13   omitted).

14       Plaintiff is only able to point to allegations against

15   Ameen from the Government’s extradition memorandum as evidence

16   that Defendant acted negligently or improperly in executing its

17   duties.   See Opp’n at 15–16; Ex. 3 to Req. for Jud. Notice, ECF

18   No. 23.     The Court declines to treat mere allegations against

19   Ameen as clear evidence of governmental misconduct.       Meanwhile,

20   Plaintiff fails to explain how the information at issue is
21   likely to advance that interest.     Thus, Plaintiff has failed to

22   make the requisite showings and the invasion of privacy that

23   would result from releasing the third-party information is

24   unwarranted.     Favish, 541 U.S. at 172.

25       Accordingly, Defendant’s motion is GRANTED as to the

26   information withheld under FOIA Exemption 7(C).
27                          (iii)     Exemption 7(E)

28       Defendant invokes Exemption 7(E) to withhold information
                                        16
1    relating to law enforcement techniques and procedures.      Mot. at

2    14.   Exemption 7(E) protects records compiled for law

3    enforcement purposes from disclosure if those records would

4    reveal techniques, procedures, or guidelines for investigations

5    or prosecutions that could reasonably be expected to risk

6    circumvention of the law.    Hamdan v. U.S. Dep’t. of Just., 797

7    F.3d 759, 777 (9th Cir. 2015).    However, a showing that

8    disclosure would lead to a danger of future lawbreaking is not

9    necessary.   Id. (internal quotation marks and citation omitted).

10         Exemption 7(E) applies even when the identity of the

11   techniques has been disclosed or are generally known, but the

12   manner and circumstances of the techniques are not generally

13   known, or the disclosure of additional details could reduce

14   their effectiveness.   See Bowen v. U.S. Food & Drug Admin., 925

15   F.2d 1225, 1228–29 (9th Cir. 1991) (upholding application of

16   Exemption 7(E) to withhold publicly-known investigative

17   techniques and procedures when disclosure would reveal

18   additional details that would hamper future agency

19   investigations).

20         Here, Exemption 7(E) is used to withhold law enforcement
21   techniques and procedures used to investigate Ameen.     Mot. at

22   15.   Defendant alleges this information was withheld because it

23   could reveal the law enforcement procedures used when

24   adjudicating certain types of applications.    Eggleston Decl. ¶

25   32; Fuentes Decl. ¶ 21.     According to Defendant, their

26   disclosure “could assist people seeking to violate or circumvent
27   the law by taking proactive steps to counter operational and

28   investigative actions taken by ICE and USCIS during enforcement
                                        17
1    operations.”   Eggleston Decl. ¶ 32; Fuentes Decl. ¶ 21.

2        Exemption 7(E) “sets a relatively low bar for the agency to

3    justify withholding.”     Blackwell v. F.B.I., 646 F.3d 37, 42

4    (D.C. Cir. 2010).     It “only requires that the agency demonstrate

5    logically how the release of the requested information might

6    create a risk of circumvention of the law.”         Id. (internal

7    quotation marks and citation omitted).         For instance, in Hamdan,

8    Exemption 7(E) was appropriately applied to documents described

9    as revealing “techniques and procedures related to surveillance

10   and credit searches.”     797 F.3d at 777.      It was of no

11   consequence that credit searches and surveillance are publicly

12   known law enforcement techniques.          Id. at 777–78.   The

13   affidavits claimed the records revealed techniques that, if

14   known, could enable criminals to educate themselves about

15   methods used to locate and apprehend persons.         Id. at 777.     This

16   implied specific means of conducting surveillance and credit

17   searches would be released, rather than merely application of

18   the techniques.     Id. at 777–78.    And “affidavits which state

19   that further detail would compromise the very techniques the

20   government is trying to keep secret, are sufficient to meet the
21   [agency’s] burden.”     Id. at 778.

22       Thus, Defendant has met its burden.          These documents are

23   withheld to prevent potential violators from evading and

24   exploiting United States immigration laws.         Eggleston Decl.

25   ¶ 30.   This is sufficient justification for their continued

26   withholding under Exemption 7(E).          Hamdan, 797 F.3d at 777.
27   Plaintiff’s argument that these documents fall under the

28   “routine-technique exception” has no teeth.         See Opp’n at 19–20.
                                           18
1    As long as the manner and circumstances of the techniques are

2    not generally known, or the disclosure of additional details

3    could reduce their effectiveness, Exemption 7(E) applies even

4    where the identity of the techniques has been disclosed.

5          Accordingly, Defendant’s motion is GRANTED as to the

6    information withheld under FOIA Exemption 7(E).

7                         (iv)    Exemption 7(F)

8          Defendant invokes Exemption 7(F) to withhold information

9    that could reasonably be expected to result in harm if released.

10   Mot. at 17.   Exemption 7(F) permits withholding records or

11   information that, if disclosed, “could reasonably be expected to

12   endanger the life or physical safety of any individual.”      5

13   U.S.C. § 552(b)(7)(F).    Defendant invokes Exemption 7(F) to

14   prevent the release of the names of federal employees and third

15   parties involved in investigating Ameen.      Mot. at 17.

16         Because the Court finds Exemption 7(C) applies to that

17   information, it need not make a finding on Exemption 7(F).        See

18   Center for Nat. Sec. Studies v. U.S. Dep’t of Just., 331 F.3d

19   918, 925 (D.C. Cir. 2003) (reserving judgment on whether 7(F)

20   would support withholding the names of detainees and lawyers
21   when 7(A) was properly invoked).

22                   b.   Exemption 6

23         Defendant invokes Exemption 6 to withhold personal

24   information belonging to third-party individuals who, unlike

25   Ameen, did not consent to release of their information.      Mot. at

26   18.   This exemption is applied to portions of all the documents
27   at issue.   Mot. at 10.   Exemption 6 provides that “personnel and

28   medical files and similar files” may be withheld if their
                                        19
1    disclosure “would constitute a clearly unwarranted invasion of

2    personal privacy.”    5 U.S.C. § 552(b)(6).

3        As with Exception 7(C), the Exemption 6 analysis involves a

4    balancing of the privacy interest protected by withholding the

5    documents against the public interest in their release.       Forest

6    Serv. Employees for Envt’l Ethics v. U.S. Forest Service, 524

7    F.3d 1021, 1024 n. 2 (9th Cir. 2008).      The only distinction

8    between the two tests is the magnitude of the public interest

9    required to override the privacy interests protected by the

10   exemptions.    Id.   Under Exemption 6, the invasion of privacy

11   must be “clearly unwarranted.”    5 U.S.C. § 552(b)(6).

12       But, where the documents at issue are compiled for law

13   enforcement purposes, only the lower requirement of Exemption

14   7(C) must be met.     See Lane, 523 F.3d at 1137 (where Exemption

15   7(C) applies, the court need not reach whether the information

16   might also be protected under Exemption 6).       Because the third-

17   party information was properly withheld under Exemption 7(C),

18   the Court need not make a finding on Exemption 6.

19            3.       The Segregability Requirement

20       Even where records fall within one of the exemptions, FOIA
21   further requires disclosure of “any reasonably segregable

22   portion of a record . . . after deletion of the portions which

23   are exempt.”     5 U.S.C. § 552(b).    It is reversible error for a

24   district court “to simply approve the withholding of an entire

25   document without entering a finding on segregability, or the

26   lack thereof.”     Church of Scientology of Cal. v. U.S. Dep’t of
27   Army, 611 F.2d 738, 744 (9th Cir. 1979).      Non-exempt portions of

28   a document must be disclosed unless they are “inextricably
                                           20
1    intertwined with exempt portions” to such a degree that

2    separating the two would “impose significant costs on the agency

3    and produce an edited document with little informational value.”

4    Willamette Indus., Inc. v. United States, 689 F.2d 865, 867–68

5    (9th Cir. 1982).

6        The burden of proof is on the agency to show that all

7    reasonably segregable portions of a document have been

8    segregated and disclosed.   Pac. Fisheries Inc. v. United States,

9    539 F.3d 1143, 1148 (9th Cir. 2008).     The agency must provide a

10   detailed justification for its claim on non-segregability, but

11   it is not obligated to provide so much detail that the exempt

12   information would effectively be disclosed.     Johnson v. Exec.

13   Office for U.S. Attorneys, 310 F.3d 771, 776 (D.C. Cir. 2002).

14   The burden can be met with an affidavit containing reasonably

15   detailed descriptions of the withheld portions of the documents

16   and alleging facts sufficient to establish an exemption.     Pac.

17   Fisheries, 539 F.3d at 1148.

18       The Court finds that, between the Vaughn Index and the four

19   declarations, Defendant has justified not disclosing the few

20   documents withheld in full under Exemptions 7(C) and 7(E).     See
21   Vaughn Index, Ex. A to Mot.; Fuentes Decl., ECF No. 21-9;

22   Fuentes Suppl. Decl., ECF No. 30-1; Eggleston Decl.; ECF No. 21–

23   3; Suppl. Decl. of Jill Eggleston (“Eggleston Suppl. Decl.”),

24   ECF No. 30-2.   Those exemptions were validly applied.   Defendant

25   withheld those documents in their entirety only where it

26   “determined that no further segregation . . . was possible
27   without disclosing information that warrants protection under

28   the law.”   Eggleston Decl. ¶ 33.
                                         21
1      In sum, the Court finds Defendant failed to meet its burden

2    with regard to Exemption 7(A) but has established the

3    applicability of Exemptions 7(C) and 7(E) to these documents.

4    Meanwhile, the Court need not make a finding on Exemptions 6 and

5    7(F).   Thus, because Exemptions 7(C) and 7(E) apply to all or

6    portions of the documents that remain withheld, Defendant is not

7    required to disclose the information protected by either of

8    those exemptions.

9

10                                III. ORDER

11       For the reasons set forth above, the Court GRANTS

12   Defendant’s Motion for Summary Judgment.

13       IT IS SO ORDERED.

14   Dated: March 6, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      22
